                                         Case 4:18-cv-05434-JSW Document 101 Filed 01/13/20 Page 1 of 3




                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     FACEBOOK, INC.,                                        Case No. 4:18-cv-05434-JSW

                                   7                       Plaintiff,

                                   8                v.
                                                                                                ORDER DENYING FACEBOOK’S
                                   9     BLACKBERRY LIMITED,                                    MOTION FOR LEAVE TO FILE A
                                         et al.,                                                MOTION FOR RECONSIDERATION
                                  10
                                                           Defendants.                          Re: Dkt. No. 98
                                  11

                                  12
Northern District of California




                                              Plaintiff Facebook, Inc. (“Facebook”) requests leave from the Court to file a Motion for
 United States District Court




                                  13
                                       Reconsideration under Local Rule 7-9. Facebook argues that the Court erred in construing “data
                                  14
                                       network telephone” as found in U.S. Patent No. 6,744,759 (“the ’759 Patent”) to mean “a fixed
                                  15
                                       communication device with a communications interface for connection to a data network” in its
                                  16
                                       Claim Construction Order (ECF # 90).
                                  17
                                              Under Local Rule 7-9, Facebook must show reasonable diligence in bringing the motion,
                                  18
                                       and one of the following:
                                  19
                                              (1)        That at the time of the motion for leave, a material difference in fact or law exists
                                  20
                                                         from that which was presented to the Court before entry of the interlocutory order
                                  21
                                                         for which reconsideration is sought. They party also must show that in the exercise
                                  22
                                                         of reasonable diligence the party applying for reconsideration did not know such
                                  23
                                                         fact or law at the time of the interlocutory order; or
                                  24
                                              (2)        The emergence of new material facts or a change of law occurring after the time of
                                  25
                                                         such order; or
                                  26
                                              (3)        A manifest failure by the Court to consider material facts or dispositive legal
                                  27
                                                         arguments which were presented to the Court before such interlocutory order.
                                  28
                                                                                            1
                                           Case 4:18-cv-05434-JSW Document 101 Filed 01/13/20 Page 2 of 3




                                   1          Facebook does not contend that Local Rule 7-9(b)(1) or (2) applies. Instead, Facebook

                                   2   argues that the Court failed to consider “material facts” or “dispositive legal arguments” under

                                   3   Local Rule 9-2(b)(3) by not mentioning certain disclosures related to Figure 1 of the ’759 Patent.

                                   4   Facebook has been diligent in bringing its motion; the Court issued its Order on December 13,

                                   5   2019, and Facebook filed the motion requesting leave on January 9, 2020.

                                   6          However, Facebook has failed to show that the Court overlooked material facts or legal

                                   7   arguments. As Facebook acknowledges, the Court considered the disclosure in the ’759 Patent

                                   8   specification that the “voice communication device” shown in Figure 1 may communicate using

                                   9   “wireless links” (and therefore may not be a fixed device). (See Dkt. No. 98 (“Mot.”) at 2:15-17.)

                                  10   Facebook also acknowledges that the Court did not find this disclosure dispositive because a

                                  11   “voice communication device” is broader than a “data network telephone,” as used in the ’759

                                  12   Patent. (Id. at 2:17-19.) Facebook now argues that certain additional disclosures demonstrate that
Northern District of California
 United States District Court




                                  13   the “voice communication devices” in Figure 1 are actually “data network telephones.”

                                  14          The Court is not persuaded. Facebook points out that the specification describes Figure 1

                                  15   as a “data network telephony system” and “a system [] for providing telephony services according

                                  16   to preferred embodiments of the present invention” according to the “embodiments of the present

                                  17   invention.” (’759 Patent, 3:54-57, 5:5-11.) That is true enough. Figure 1 shows a system for

                                  18   providing telephony service through a data network. (See id., Fig. 1.) Although the system uses

                                  19   “voice communication devices” instead of “data network telephones,” the former encompasses the

                                  20   latter and is not inconsistent with the claims. Contrary to Facebook’s suggestion, the words

                                  21   “present invention” need not describe every detail of the invention. See Unwired Planet, LLC v.

                                  22   Apple Inc., 829 F.3d 1353, 1358 (Fed. Cir. 2016). The specification here makes clear that Figure

                                  23   1 shows the preferred embodiment for the “system for providing telephony services,” not the “data

                                  24   network telephone.”1 (’759 Patent, 3:54-57, 5:5-11.)

                                  25          Facebook further argues that Figure 1 labels the second “voice communication device” as a

                                  26
                                  27   1
                                         Facebook appears to assume that a data network telephony system necessarily includes data
                                  28   network telephones. It provides no evidence for this assumption, and the specification suggests
                                       that other types of devices may be used. (See ’759 Patent, 5:29-31, 6:20-24.)
                                                                                        2
                                         Case 4:18-cv-05434-JSW Document 101 Filed 01/13/20 Page 3 of 3




                                   1   “telephone.” (Id., Fig. 1.) But it does not argue that a “telephone” is coextensive with a “data

                                   2   network telephone” or that the former term’s description applies to the latter. Facebook then

                                   3   points out that the specification states: “[o]ne advantage of the data network telephony system 100

                                   4   in FIG. 1 is that a user may begin making telephone calls by connecting the data network

                                   5   telephone to the access network.” (Id., 6:50-58.) The Court detects no inconsistency. By setting

                                   6   up a data network telephony system as shown in Figure 1, the invention may well benefit from

                                   7   connecting a data network telephone to it. This does not indicate that the preferred data network

                                   8   telephony system is limited to connecting such telephones.

                                   9            Facebook claims that the Court’s interpretation of “voice communication device” comes

                                  10   from “outside the context of the ’759 Patent,” but that is not correct. The definition comes directly

                                  11   from the specification, which states that “the voice communication device [] may include any

                                  12   device having voice communications capabilities.” (’759 Patent, 6:20-22 (emphasis added).) By
Northern District of California
 United States District Court




                                  13   defining a “voice communication device” broadly, the specification makes clear that the term

                                  14   “data network telephone” means something narrower. Any interpretation equating “voice

                                  15   communication devices” and “data network telephones” would conflate two terms that the

                                  16   patentee deliberately distinguished using different words. Moreover, an interpretation that equates

                                  17   “voice communication devices” with “data network telephones” would capture PSTN phones (as

                                  18   devices capable of voice communication), which both parties agree should be excluded from the

                                  19   definition of “data network telephone.” (See Dkt. No. 96 (“Tr.”) at 49:15-19, 57:14-21.)

                                  20            Accordingly, the Court DENIES Facebook’s motion for leave to file a motion for

                                  21   reconsideration.

                                  22

                                  23            IT IS SO ORDERED.

                                  24   Dated:    January 13, 2020

                                  25                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  26                                                   United States District Judge
                                  27

                                  28
                                                                                        3
